Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change February 16, 2010 3. News Release February 16, 2010 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today announced that Merck & Co., Inc., through an affiliate, has advanced to Cardiome US$25 million under a secured, interest-bearing credit facility of up to US$100 million granted to Cardiome under the agreement with Merck announced in April 2009. Cardiome may, at its option, repay all or a portion of the advance from time to time without premium or penalty. This advance must be repaid in full by December 31, 2016. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title:Chief Financial Officer Phone No.: 604-677-6905 9. Date of Report February 16, 2010 Per: “Curtis Sikorksy” Curtis Sikorksy, Chief Financial Officer SCHEDULE “A” – PRESS RELEASE 6190 Agronomy Road, 6th Floor Vancouver, B.C.
